DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 3/9/2021 has been entered. Claims 23-27 and 29-42 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the non-final Office Action mailed 11/9/2020.

Claim Objections
Claim 36 is objected to because of the following informalities:  Claim 16 recites “a suction device is resides between”, “is” should be removed from the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, 26-29, 31 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2010/0172735, hereinafter Gupta in view of United States Application Publication No. 2010/0101339, hereinafter Tatsutani and DE 10 2010 044125, hereinafter Kruetzmann.
Regarding claims 23, 27 and 29, Gupta teaches a conveying device (item 10) for positioning and providing laboratory vessels for nutrient media, samples, microorganisms, cell cultures, or the like for analysis, sample preparation, and/or sample manipulation on an associated apparatus, comprising: a first conveying unit (item 50) vertically conveys said laboratory vessel from said initial region to a predetermined height region along a vertical axis and vice versa (paragraph [0063]); a second conveying unit (paragraph [0063]) horizontally conveys said laboratory vessel from said predetermined height region to a provision region with respect to said vertical axis and vice versa (paragraph [0063]); said laboratory vessel is held in said provision region for analysis or preparation before it is returned to said predetermined height region along said vertical axis (intended use MPEP § 2114 (II)); a centering device (item 32) centers said laboratory vessel relative to said axis of said first conveying unit (figure 1), said first conveying unit comprises a horizontally aligned support (items 16a and 16b) for said laboratory vessel, and said axis of said first conveying unit extends orthogonally relative to a support surface of said horizontally aligned support (figure 1).
Gupta fails to teach said centering device comprises a rotational drive for said support and said laboratory vessel and said support are rotatable about said axis and the rotational drive is an integral component of said first conveying device.
Tatsutani teaches a sample processing apparatus in which a rotation mechanism horizontally rotates a sample container so that a barcode on the sample container can be read by a barcode reader no matter the initial orientation of the barcode (Tatsutani, paragraph [0075]).

Gupta and Tatsutani fail to teach said centering device comprises a lateral ring guide for the laboratory vessel which tapers conically in one direction and, said support is moved in the direction of said conical taper and is guided by said lateral ring guide, and said laboratory vessel is thus centered on said lateral ring guide.
Kruetzmann teaches a filling device for a petri dish in which a conical dish centering ring is utilized so that the petri dish can be lowered for filling and the petri dish is centered thereby allowing the filling of petri dishes of different diameters (Kruetzmann, lines 96-102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a lateral ring guide which tapers because it would allow for a petri dish to be lowered onto the device and the petri dish is centered thereby allowing the filling of petri dishes of different diameters (Kruetzmann, lines 96-102).
Regarding claim 26, Gupta teaches said support is moved up and down along said vertically aligned axis (paragraph [0063]).
Regarding claim 31, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Gupta, Tatsutani and Kruetzmann and the apparatus of modified Gupta is capable of working on a laboratory vessel as described. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Gupta (see MPEP §2115).
Regarding claim 34, Gupta teaches further comprising said second conveying unit (paragraph [0063]) is formed by a transport arm (what item 14 rides on) having a gripper (item 20) at is free end.
Regarding claim 35, Gupta teaches said gripper is rotatably mounted (paragraph [0062]) and driven in said transport arm (paragraph [0062]), thus allowing it to rotate by 180°, and horizontally move 
Regarding claim 36, Gupta teaches further comprising a suction device (items 39a and 39b) is resides between said height region and said provision region (paragraph [0059]).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tatsutani and Kruetzmann as applied to claim 23 above, and further in view of United States Application Publication No. 2014/0030802, hereinafter Eberle.
Regarding claim 24, Gupta, Tatsutani and Kruetzmann teach all limitations of claim 23, however, they fail to teach a third conveying unit which horizontally conveys a laboratory vessel from an input region to said initial region.
Eberle teaches a conveyer system which transports petri dishes from an input region of one device to another receiving location (Eberle, paragraph [0045]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third conveying unit because it would transport laboratory vessels from an input region to the initial region (Eberle, paragraph [0045]).
Regarding claim 25, Gupta teaches further comprising a fourth conveying unit is provided which horizontally conveys a laboratory vessel from said initial region to an output region (paragraph [0070]).

Claims 30, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tatsutani and Kruetzmann as applied to claim 23 above, and further in view of United States Application Publication No. 2013/0083330, hereinafter Piana.
Regarding claims 30, 32 and 33, Gupta, Tatsutani and Kruetzmann teach all limitations of claim 23; however, they fail to teach a position sensor mounted in the conveying path of the third conveying unit and connected upstream of said initial region and comprising two light barriers. 
Piana teaches a light grid (two light barriers) which determines the height and diameter of a container and checks for a correct conveyance orientation of the container (Piana, paragraph [0023]).
.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, Tatsutani and Kruetzmann as applied to claim 23 above, and further in view of United States Application Publication No. 2005/0186114, hereinafter Reinhardt.
Regarding claim 37, Gupta, Tatsutani and Kruetzmann teach all limitations of claim 23; however, they fail to teach a sensor that detects when said laboratory vessel has been vertically moved a certain height.
Reinhardt teaches an automated system which has one or more sensors which detects the location of the elevator so that it position can be determined relative to a workstation (Reinhardt, paragraph [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sensor which detects the height of the laboratory vessel because it would allow for the determination of the position relative to the workstations of the device (Reinhardt, paragraph [0085]).

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., overlapping translator movements by the same conveying unit must be avoided) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that the centering device of Gupta is not intended to center laboratory vessels relative to the axis of the first conveyor unit is not found persuasive. The axis of the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the centering device does not have a rotary drive for the support as part of the centering process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim only states “said centering device comprises a rotational drive for said support,” which therefore indicates that there is a rotational drive which is connected to or part of the centering device and not that the rotary drive for is utilized for part of the centering processes.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed invention works sequentially with respect to the axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim does not specify that the movement of the conveying units are sequential, rather the claim only states the movements of the first and second conveying units, there is not mention that these movements are done sequentially, nor is there any mention that these movements are not done at the same time and therefore, the movements described in Gupta, reads on the instant limitations. Additionally, the fact that Gupta would involve complex interdependent motions and that a differential equation would be necessary to described the motion, does not prevent the ability for Gupta to read on the instant limitations, as there are no limitations which would preclude Gupta from reading on the instant claims.
Regarding applicant’s argument that the Examiner is silent as to how the proposed modification of Gupta with Tatsutani would or could be structurally made and that in an obvious rejection the Examiner must demonstrate the applicability of the reference with specificity such that a person of ordinary skill would understand it and be able to use it is not found persuasive. For a showing of obviousness, the Examiner must show the relevant teachings of the prior art, the difference in the claim over the applied 
Regarding applicant’s argument that the Examiner has not suggested as to how the centering rings of Kruetzmann would be used in conjunction with Gupta. For a showing of obviousness, the Examiner must show the relevant teachings of the prior art, the difference in the claim over the applied references, the proposed modification of the applied references and an explanation as to why the claimed invention would have been obvious (MPEP § 2142), and in the rejection above, all four criteria have been met. Additionally, the centering device of Kruetzmann is not being utilized for the teaching of a rotational drive and instead the reference of Gupta already provides this teaching and the centering ring of Kruetzmann is being added to the device of Gupta.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798